OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 16, 1959. The respondent was suspended from the practice of law by the Supreme Court of the State of Arizona, effective December 7,1981 through June 7,1982.
Generally stated, the respondent was found guilty of presenting misleading time records, charging a clearly excessive fee, and charging an unearned fee of $10,000, all in violation of the Disciplinary Rules in effect in the State of Arizona.
The petitioner has moved to impose discipline based on section 691.3 of the rules of this court (22 NYCRR 691.3), which provides for the discipline of attorneys for professional misconduct in foreign jurisdictions. The respondent has indicated, by letter dated January 27, 1982, that he does not intend to file any objection to the petition now before this court.
*93After reviewing this matter, we grant the petitioner’s motion.
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period running concurrently with the order of suspension in Arizona, to wit, December 7, 1981 through June 7, 1982 and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.